Citation Nr: 0415626	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-24 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of death.


WITNESSES AT HEARING ON APPEAL

Appellant and R.A.C., Sr.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel





INTRODUCTION

The appellant has brought this claim as the widow of a 
deceased individual who died in December 1981.  Certification 
by the service department shows that the decedent had 
recognized guerrilla service, under the U.S. Armed Forces in 
the Far East, from February to March 1945.  The appellant 
filed an original death claim in February 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  The RO denied 
entitlement to service connection for the cause of the 
decedent's death.

The appellant presented testimony at a personal hearing at 
the RO before a Decision Review Officer (DRO) in October 
2003.  A copy of the hearing transcript was attached to the 
claims file. 


FINDINGS OF FACT

1.  As shown on the death certificate, the decedent died in 
December 1981 from respiratory arrest, due to pulmonary mass, 
due to "rule out" malignancy.  

2.  At the time of the decedent's death, approximately 34 
years after service, he was not service connected for any 
disability.

3.  No competent medical evidence has been submitted or 
identified to demonstrate that the decedent's death was 
related to service or to a service-connected disability. 


CONCLUSION OF LAW

The cause of the decedent's death is not related to an injury 
or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1102, 1110, 1131, 1310, 5100-
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

In February 2003 the appellant submitted a claim for 
dependency and indemnity compensation, death pension, and 
accrued benefits as a surviving spouse.  She indicated that 
she was not claiming that the cause of death was due to 
service.  Evidence submitted with the claim consisted of the 
death certificate, a marriage certificate, documents relating 
to service, and certification as to a memorial service from a 
funeral parlor.

On his March 1946 Affidavit for Philippine Army Personnel 
(Processing Affidavit), when asked to give a chronological 
record of wounds and illnesses incurred, the veteran stated 
that he incurred "gun wounds" during the period from 
November 1943 to May 1944, and stated that he had no 
permanent disability therefrom.  He also listed malaria, from 
November 1944 to December 1944, also without any permanent 
disability.  A photocopy of an honorable discharge 
certificate from the Philippine Commonwealth Army, dated in 
March 1947, shows that there were no wounds received in 
service, and no "sicknesses," and that his physical 
condition when discharged was "good".  

According to the decedent's death certificate, he died in 
December 1981 from respiratory arrest, due to pulmonary mass, 
due to "rule out" malignancy.  A supervisor from a funeral 
parlor certified that a memorial service was performed for 
the decedent, and was paid for by the appellant.

Records received from the National Personnel Records Center 
(NPRC) in early March 2003 contain a report of a physical 
examination in March 1947, corresponding to the decedent's 
release from the Philippine Commonwealth Army, which shows 
that he denied the presence or history of any disabling 
wound, injury, or disease.  The clinical evaluation was 
normal for the lungs, and there were no musculoskeletal 
defects.  No abnormalities were noted.  See WD AGO Form 38.

His military history was determined to be recognized 
guerrilla service from February 1945 to March 1945, from a 
reconstructed roster.  A carbon copy on original paper of a 
Processing Affidavit dated in March 1947 shows that the 
decedent denied any wounds or illnesses incurred from 
December 1941 to the date of his return to military control.  
The evidence received in late March 2003 also included 
another photocopy of the March 1947 discharge certificate 
from the Philippine Commonwealth Army, discussed above.

According to the death certificate, the decedent died while 
hospitalized at the Veterans Memorial Medical Center (VMMC).  
In April 2003, the RO requested terminal hospitalization 
records from the VMMC and also notified the appellant of the 
request.  In May 2003 VMMC advised that the decedent's 
terminal records of confinement had not been submitted by the 
physician-in-charge.  

With her notice of disagreement received in June 2003, the 
appellant submitted a copy of the official roster of "B" 
Co., 1st Bn, 51st Inf Regt, MMD, and two affidavits from 
fellow soldiers of the decedent, to the effect as follows:  
They stated that the decedent was hit by a bullet on the 
right palm that passed through and through the right elbow.  
Because there were no doctors in the area he was treated with 
herbal plants, and cloths were tied to his hand to stop the 
bleeding.  The curing of these wounds continued up to one and 
a half years.  He also had difficulty breathing and 
malnutrition.  It was suspected that the decedent suffered 
respiratory problems and pulmonary tuberculosis because of 
long time injuries and being bedridden for one year.  In sum, 
they thought that the cause of the decedent's death was 
connected to service because his weakness started when he was 
hit by the bullet and his sickness continued up to his death.  

The appellant testified at the October 2003 DRO hearing that 
the decedent had told her of his experiences and sufferings 
during the war.  He related that he had suffered from 
pneumonia and malaria, and that he had sustained a gunshot 
wound in the left hand which exited at his left elbow.  He 
was taken to the hospital only in November 1981 for his lung 
condition, where he remained until his death in December of 
that year.  The appellant testified that between 1946 and 
1981 the decedent had complained of pain in his left elbow.  
She had noticed that pus was coming out from his wound.  

The DRO described the type of evidence needed to support the 
claim.  The appellant testified that she did not have any 
further records or evidence to submit.  She said she did not 
know of any treatment the decedent had received between 1945 
to 1946.  It was only in 1981 that he was taken to the 
hospital.  She stated that the decedent's wound on his left 
elbow did not heal until the time of his death.  In 1981, 
when they took the decedent to the hospital, he had 
complained of phlegm.  She indicated that she would try to 
secure medical evidence from the physicians who attended to 
her husband prior to his death.  

C.A.S., Sr., testified that in the 1980s the decedent joined 
an organization of which he was the commander.  The decedent 
related his sufferings during the war.  According to C.A.S. 
the decedent believed that his deteriorating health was due 
to his exposure to the heat and rain, or bad weather and lack 
of food in service.  The decedent believed, as did C.A.S., 
that the cause of his lung condition was his sufferings 
during the war.  The decedent had also told him that his left 
elbow wound had not healed completely, and he had suffered 
from that off and on for many years.  Attempts to reach the 
doctor who attended the decedent prior to his death had 
failed.  

In November 2003 the appellant stated that the decedent was 
sick of malaria, heart disease, respiratory arrest, pulmonary 
tuberculosis, and gunshot wounds at the palm of the right 
hand and through the right elbow.  Also in November 2003 the 
appellant indicated that she had no additional evidence to 
submit, and that all the evidence she had pertaining to her 
appeal had already been given to VA.

II.  Duty to notify and to assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision, 
cited above.  The Board further finds that the requirements 
of the VCAA have been satisfied in this matter.

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, a VCAA notice was provided to 
the claimant before the initial AOJ decision on entitlement 
to service connection for the cause of the decedent's death.  
A claim was received in February 2003 and the RO, in March 
2003, provided notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and also asked the claimant to tell about any 
additional information or evidence that she wanted the RO to 
secure.  The RO issued a rating decision in May 2003 denying 
the claim, and so notified the claimant by letter also dated 
in May 2003.  In October 2003, the RO sent another letter to 
the claimant under the provisions of the VCAA.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

Although the VCAA notice letter that was provided to the 
appellant did not specifically contain notification to submit 
any evidence in the claimant's possession that pertains to 
the claim, the "fourth element" described above, this did 
not result in prejudicial error in this case.  38 C.F.R. 
§ 3.159(b) (2003); see VAOPGCPREC 1-2004.  The Board finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to her claim.  

The appellant was specifically notified by the VCAA letters 
dated in March and October 2003 that VA would help to obtain 
all relevant evidence such as medical records, employment 
records, or records in the custody of a Federal agency.  She 
was advised that it was her responsibility to submit 
information about the records so that the RO could request 
them from the person or agency that had them.  She was 
advised of the evidence needed to substantiate her claim, of 
the evidence she needed to submit, and the evidence received 
to support her claim.  She was further advised to either tell 
VA about any additional evidence or send the evidence itself.  

The appellant was advised of the applicable laws and 
regulations, and the evidence needed to substantiate her 
claim, by the VCAA letters in March 2003 and October 2003, a 
May 2003 rating decision and notice letter, a July 2003 
statement of the case, a hearing before a DRO, and a 
supplemental statement of the case issued in February 2004.  
The claimant has been offered the opportunity to submit 
evidence and argument on the merits of the issues on appeal, 
and has done so.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Thus, VA's duty to 
notify has been fulfilled.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  The RO obtained 
service records and requested private medical records.  

In regard to processing deadlines, the RO first advised the 
appellant to send in any additional information or evidence 
in support of the claim within 30 days from the date of the 
VCAA letter in March 2003.  In October 2003, the RO advised 
the appellant to make sure that any additional information or 
evidence in support of the claim be received within one year 
from the date of the first letter about what was needed to 
support the claim.  The RO further advised the appellant that 
if no additional information and evidence had been received 
within that time, a decision would be made on the claim.  
These advisements are in compliance with current statutes.  
See Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. § 
5102) (permits VA to adjudicate a claim within a year of the 
date such notice is sent.)  This provision is retroactive to 
November 9, 2000, the effective date of the VCAA.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Moreover, the appellant has stated that she 
has no further evidence to submit.

In view of the foregoing, we find that VA has satisfied its 
duty to assist the claimant in apprising her as to the 
evidence needed, and in obtaining evidence pertaining to her 
claim, under both former law and the VCAA.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the claimant.  The 
U.S. Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

III.  Legal criteria

To grant service connection for the cause of the decedent's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to, the result of, or aggravated by 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1310; 
38 C.F.R. §§ 3.310(a), 3.312 (2003); Allen v. Brown, 7 Vet. 
App. 439 (1995).

Service connection may be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability. In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  Lathan v. Brown, 7 Vet. App 
359 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
appellant.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Legal analysis

In this case, the appellant contends that some event or 
illness in service caused the decedent's death.  In cases of 
service connection for the cause of death of the veteran, the 
first requirement of a current disability will always have 
been met, the current disability being the condition that 
caused the veteran to die; however, the last two requirements 
for a service-connection claim must be supported by the 
record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).  

The Board notes that the appellant's contentions have 
included that the decedent suffered a bullet wound in his 
right palm and right elbow and at times she also contended 
that the bullet wound was to the decedent's left palm and 
left elbow.  As stated before, the decedent's death 
certificate states that he died from respiratory arrest due 
to a pulmonary mass, and that there was a question as to a 
malignancy.  

The Board notes that, of the two Processing Affidavits of 
record, one (dated March 1946) was submitted by the appellant 
and the other (dated March 1947) came from the NPRC.  The 
former shows that the decedent incurred gunshot wounds and 
malaria, and the latter shows no wounds or illnesses.  The 
NPRC version is a carbon copy on original form paper, while 
the copy submitted by the appellant is on photocopy paper.  
Not only do the reports as to diseases and injuries differ, 
but the reports of the veteran's date of birth do as well, 
being at variance by two years.  The Board imputes no 
malfeasance or misfeasance to these apparent discrepancies, 
but notes that, as relevant to the present claim, the gunshot 
wounds and malaria were allegedly incurred prior to the 
decedent's recognized guerrilla service.  

Credible evidence of record shows that an examination 
conducted in March 1947, just before the decedent left the 
Philippine Commonwealth Army, shows that his lungs were 
normal and there were no musculoskeletal defects.  At that 
examination he denied having any significant or disabling 
wounds, diseases, or injuries.  In that same month, the 
decedent answered "None" on his Processing Affidavit when 
asked what illnesses and wounds he had incurred from December 
1941 until his return to military control.  Also dated in the 
same month, the discharge certificate shows there were no 
wounds received in service, no sickness, and that his 
physical condition was good.  

Upon careful review of this case, the Board finds that no 
competent medical evidence has been submitted to relate the 
decedent's death to service.  No medical evidence exists 
during service to show that the decedent suffered from 
respiratory illness during his military service.  
Additionally, no medical evidence has been submitted to 
demonstrate that the decedent had complaints of, findings of, 
or was diagnosed with respiratory illness prior to November 
1981, just before his death.

Moreover, in evaluating the appellant's premise, the Board 
notes that the decedent had no service-connected disabilities 
during his lifetime.  There is no medical evidence of record 
of treatment, findings, or diagnosis of medical conditions 
after service.  More important, there is no indication that 
the decedent's respiratory arrest due to pulmonary mass was 
related to service.  No medical opinion or other professional 
evidence relating the decedent's death from respiratory 
arrest due to a pulmonary mass to service, or to any incident 
of service, has been presented.  In addition, to whatever 
extent the mention of a possible malignancy on the death 
certificate might have indicated any such disorder, no 
malignancy is shown by the medical evidence either during 
service or for many years thereafter.

We recognize the appellant's and fellow servicemen's sincere 
belief that the decedent's death was related in some way to 
his military service.  Nevertheless, in this case they have 
not been shown to have the professional expertise necessary 
to provide meaningful evidence regarding the causal 
relationship between the decedent's death and his recognized 
military service.  See, e.g., Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied 119 S. Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Therefore, although we are sympathetic with the appellant's 
loss of her husband, we find a lack of competent medical 
evidence to warrant a favorable decision.  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit any competent 
medical evidence to provide a nexus between any claimed in-
service injury or disease and the conditions that caused or 
contributed to the cause of the decedent's death.  The 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the decedent's death.


ORDER

Entitlement to service connection for cause of death is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



